COURT OF APPEALS OF VIRGINIA

Present: Judges Bray, Annunziata and Senior Judge Hodges
Argued at Norfolk, Virginia

JACOB E. BAER, JR.

v.           Record No. 2278-94-1      MEMORANDUM OPINION * BY
                                       JUDGE WILLIAM H. HODGES
ANN COURTNEY ANDREWS BAER


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert W. Curran, Judge

           Donald K. Butler (Player B. Michelsen;
           Morano, Colan and Butler, on brief), for
           appellant.
           John F. Rixey (Rixey and Rixey, on brief), for
           appellee.



     Jacob E. Baer, Jr. (husband) appeals the decision of the

circuit court granting Ann Courtney Andrews Baer (wife) an

equitable distribution award and deciding other issues.

     Husband raises the following issues on appeal:
          (1) whether the trial court erred in finding
          that husband's payment of the $185,000
          Samarkand downpayment was a gift to the
          marital estate;

           (2) whether the trial court erred in
           determining that marital equity arose from
           the purchase and sale of Samarkand;

           (3) whether the trial court erred in
           determining the amount still due on a loan by
           wife to husband;

           (4) whether the trial court erred in
           classifying the runabout boat as marital
           property;

           (5)   whether the trial court erred in
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
           granting wife an equitable distribution
           award; and

           (6) whether the trial court erred in
           awarding attorney's fees to wife, and denying
           attorney's fees to husband.

     Wife raises some additional issues in her brief:

           (1) whether the trial court erred in failing
           to award wife a divorce on the grounds of
           cruelty and constructive desertion;

           (2) whether the trial court erred in its
           equitable distribution award;

           (3) whether the trial court erred in its
           spousal support award; and
           (4) whether the trial court erred in
           requiring wife to pay attorney fees and
           costs.


     The commissioner in chancery received evidence on the issues

of equitable distribution, spousal support, and the grounds for

divorce.   The trial court conducted an additional inquiry into

the reasonableness of wife's attorney fees.
                 I.   Equitable Distribution Award

     Both parties challenge the equitable distribution award.

Husband challenges the commissioner's findings that Samarkand,

which was purchased during the marriage by husband as his

separate property, was marital property.   Alternatively, husband

argues that even if Samarkand is marital property, there was no

equity to be divided.   Wife contends that the commissioner

undervalued the marital equity and failed to classify additional

assets as marital property.

     "Fashioning an equitable distribution award lies within the



                                 2
sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."   Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990).
          "[T]he chancellor is necessarily vested with
          broad discretion in the discharge of the
          duties . . . [Code § 20-107.3] imposes upon
          him. Unless it appears from the record that
          the chancellor has abused his discretion,
          that he has not considered or has misapplied
          one of the statutory mandates, or that the
          evidence fails to support the findings of
          fact underlying his resolution of the
          conflict in the equities, the chancellor's
          equitable distribution award will not be
          reversed on appeal."

Brown v. Brown, 5 Va. App. 238, 244-45, 361 S.E.2d 364, 368

(1987) (citation omitted).

     We find that the evidence fails to support the trial court's

conclusion that Samarkand was marital property.   The deed

conveyed Samarkand to husband as "his sole and separate estate,

free from the debts and controls of marital rights."   However,

the classification of Samarkand as separate or marital property

"is determined by the statutory definition and is not determined

by legal title."   Garland v. Garland, 12 Va. App. 192, 195, 403
S.E.2d 4, 6 (1991).   Under the applicable statute, separate

property includes "all property acquired during the marriage in

exchange for or from the proceeds of sale of separate property,

provided that such property acquired during the marriage is

maintained as separate property."     Code

§ 20-107.3(A) (1) (iii) (1990).



                                  3
     The record demonstrates that the parties came to the

marriage with separate assets and took care to segregate and

maintain separate property throughout their marriage.   Consistent

with this arrangement, Samarkand was treated by the parties as

husband's separate property.   Husband's separate funds were used

for the down payment and husband was solely liable for the

construction financing.   Husband asked for, and received, a loan

from wife to cover his expenses related to the renovation of

Samarkand.   Wife admitted that husband had wanted to purchase a

home in Mathews County for years before the parties were married.

She also admitted she made no financial contributions to either

the acquisition or renovation of Samarkand, with the exception of

the $17,000 loan.
     Therefore, we reverse the finding of the trial court that

Samarkand was marital property subject to equitable distribution.

Accordingly, as Samarkand was husband's separate property, wife

was not entitled to an award of any of its equity.

     Wife argues that "The Barn" and Lotus Corporation were

transmuted into marital property because there was a commingling

of marital assets with husband's separate assets.    The trial

court rejected wife's contentions, finding that the evidence

showed no substantial contributions to either the property or the

business.    These two assets were husband's separate property

before the marriage.   Wife failed to prove that these assets had

lost their identity as husband's separate assets.    See Code § 20-




                                  4
107.3(A)(1)(i) and (3)(d).   Therefore, credible evidence

supported the trial court's determination that these assets

remained husband's separate property.

     The commissioner did not believe husband's argument that he

received only $11,500 in loans from wife and that he repaid this

loan throughout the fall of 1990.    While husband asserted that he

expected wife to pay him $5,500 for the anniversary trip the

parties gave to wife's parents, the testimony established that

husband rejected the parents' offers of payment.   Moreover,

husband's credibility was hurt by his post-negotiation addition

of "loan repayment" on checks sent to wife as voluntary support

payments.   The commissioner found wife's version to be more

credible, and we agree that credible evidence supports the

conclusion that husband owed wife $11,000 on her loans totaling

$17,000.
     Credible evidence also supports the trial court's finding

that a runabout boat worth $1,500 was marital property.     The boat

was purchased during the marriage.    In the absence of other

evidence, the commissioner found that the presumption that the

boat was marital property controlled.   Therefore, we affirm the

trial court's finding as to the runabout boat.

     In summary, we reverse the portion of the equitable

distribution award to wife which was based upon twenty-five

percent of the equity in Samarkand.   We affirm the trial court's

award of $11,000 for the loan repayment to wife and $750 as




                                 5
wife's share of the value of the runabout boat.
                       II.   Spousal Support

     Both parties challenge the amount of spousal support awarded

by the court.   "The determination whether a spouse is entitled to

support, and if so how much, is a matter within the discretion of

the court and will not be disturbed on appeal unless it is clear

that some injustice has been done."   Dukelow v. Dukelow, 2 Va.

App. 21,   27, 341 S.E.2d 208, 211 (1986) (citations omitted).
     Wife was employed prior to the marriage, and expressed an

interest in continuing employment as an accountant.   However, as

the commissioner noted, the lifestyle the parties enjoyed

throughout their marriage was not compatible with regular

employment and wife's lack of employment was in accordance with

husband's wishes.

     Nonetheless, wife left the five-year marriage with the same

financial resources with which she entered the marriage.    As

noted by the commissioner, wife's dependency upon the parties'

high standard of living during the marriage was modified by the

short duration of the parties' marriage.   See Code § 20-107.1(3)

and (4).   The court's denial of wife's request for $6,000 a month

in spousal support, including $12,000 for annual travel and

clothing expenses, cannot be said to be unjust.   Wife has the

training and experience to support herself.

     Wife also argues that the trial court's award amounted to a

set amount of support for a fixed period of time, contrary to the




                                 6
requirement that support be based on circumstances in existence

at the time of the awarded.   It is clear that the trial court

awarded wife a lump sum amount, payable over time.   "The court,

in its discretion, may decree that maintenance and support of a

spouse be made in periodic payments, or in a lump sum award, or

both."   Code § 20-107.1.   Therefore, wife's argument is without

merit.

     We cannot say the court abused its discretion in awarding

wife $10,000 as a lump sum spousal support, payable at the rate

of $1,500 per month, plus interest.
                     III. Grounds for Divorce

     The commissioner found, and the trial court confirmed, that

there was insufficient evidence to support wife's allegations of

cruelty and constructive desertion as the grounds for divorce.

While there was evidence of some physical violence, wife admitted

that she did not form the intent to end the marriage until

husband walked out of marital counseling.   The parties testified

that they continued to "date" and be intimate for several months

after wife moved out of the marital home.   Therefore, there was

insufficient evidence to find that any incidents of physical

confrontation were the basis for the divorce.

     Moreover, even where dual grounds for divorce exist, the

trial judge "can use his sound discretion to select the

appropriate grounds upon which he will grant the divorce."

Zinkhan v. Zinkhan, 2 Va. App. 200, 210, 342 S.E.2d 658, 663




                                  7
(1986).   The trial judge is not "compelled 'to give precedence to

one proven ground of divorce over another.'"       Williams v.

Williams, 14 Va. App. 217, 220, 415 S.E.2d 252, 253 (1992)

(citation omitted).     The evidence established that the parties

had lived separate and apart for more than one year.      Therefore,

the trial court's decision was supported by substantial, credible

and competent evidence.    We cannot say the trial court abused its

discretion in granting a divorce on that ground.
                  IV.    Attorney's Fees and Costs

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.       Graves v. Graves, 4 Va. App.
326, 333, 357 S.E.2d 554, 558 (1987).      The key to a proper award

of counsel fees is reasonableness under all the circumstances.

McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162

(1985).

     The trial court disallowed $8,850 in wife's attorney's fees

after receiving evidence that counsel pursued certain arguments

which were not reasonable after a July 1990 statutory change.

The court retained the commissioner's recommendation that husband

pay eighty percent of wife's fees.      The parties were ordered to

split costs evenly.     Based on the number of issues involved and

the respective abilities of the parties to pay, we cannot say

that the award was unreasonable or that the trial judge abused

his discretion in making the award.



                                   8
     The trial court's award of equitable distribution of

Samarkand is reversed and all other issues raised on appeal are

affirmed.   Accordingly, this cause is remanded for the entry of a

decree consistent herewith.
                                     Reversed in part;
                                     affirmed in part.




                                 9